Citation Nr: 1039351	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-19 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status-post stress fracture, right tibia, with knee pain.

2.  Entitlement to an evaluation in excess of 10 percent for 
status-post stress fracture, left tibia, with knee pain.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
Jurisdiction of the Veteran's claims now lies with the Winston-
Salem, North Carolina RO. 

In August 2010 the Veteran was afforded a Travel Board hearing.  
A transcript of the testimony offered at his hearing has been 
associated with the record.

At her Board hearing the Veteran withdrew her appeal with respect 
to her claim for an initial evaluation in excess of 10 percent 
for tinnitus.  As there is no remaining issue of law or fact with 
respect to this claim, it is not before the Board at this time. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

Likewise, the Board notes that at the Board hearing, the Veteran 
offered testimony regarding entitlement to an earlier effective 
date for the grant of service connection for bilateral hearing 
loss.  The Veteran initially filed a Notice of Disagreement (NOD) 
in a timely fashion with respect to the effective date of the 
grant assigned in the April 2007 rating decision; however, she 
later withdrew her NOD with respect to this downstream issue.  
See July 2008 statement from Veteran.  As with the claim for an 
increased evaluation for tinnitus, there is no remaining issue of 
law or fact with respect to this claim and it is thus not before 
the Board at this time.  Id.  Her disagreement expressed at her 
Board hearing with the assigned effective date is untimely and 
cannot serve for the basis of an appeal.  See 38 C.F.R. 
§ 20.302(a) (2010).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At her Board hearing the Veteran testified that her right and 
left knee disabilities had increased in severity since her last 
VA examination in December 2008.  Specifically, she related that 
her range of motion in flexion and extension in each knee had 
decreased since then.  When it is indicated that the severity of 
a service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  Because the record indicates that the severity of 
the symptomatology associated with the Veteran's right and left 
knee disabilities may have increased in severity since the last 
VA examination, remand for a VA examination is necessary. 

Also, at her Board hearing the Veteran testified that with 
respect to her claims she had submitted records from "Chapel 
Hill" and Rowan Memorial Hospital.  A review of the claims file 
fails to reveal the presence of any such records.  Upon remand, 
the AMC/RO should attempt to locate these records, if possible, 
and associate them with the claims file.  The Veteran should be 
notified that she may also resubmit these records, or request 
VA's assistance in obtaining them.  See 38 C.F.R. § 3.159(c)(1).  

Similarly, the Veteran also reported having sought treatment at a 
VA Medical Center in the mid 1990s.  Of record is a March 1992 
report of VA medical examination, but there are no records dated 
after this time until January 2007.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA has a duty to seek updated records.  38 C.F.R. § 
3.159(c) (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that she may 
submit records from "Chapel Hill," Rowan 
Memorial Hospital, or any other private 
entity, or that she may request VA's 
assistance in this regard.  If she requests 
VA's assistance attempt to obtain copies any 
such records and associate them with the 
claims folder, after securing any necessary 
release(s).  The AMC/RO should then attempt 
to locate the records from "Chapel Hill" 
and Rowan Memorial Hospital and associate 
them with the claims file.  Documentation of 
the results of this search, if negative, 
should be associated with the claims file.

2.  Obtain up-to-date VA treatment records of 
the Veteran particularly any such records 
dated between March 1992 and January2007, as 
well as any records dated thereafter not 
currently associated with the claims file and 
associate them with the claims folder.

Perform any and all follow-up as necessary, 
and document negative results.

3.  After the development specified in 
paragraphs 1 and 2 of this remand directive 
has been completed to the extent possible, 
schedule the Veteran for a VA examination by 
an appropriate medical professional in order 
to determine the current severity of her 
service-connected status-post stress 
fracture, right tibia, with knee pain, and 
status-post stress fracture, left tibia, with 
knee pain.

Any tests deemed necessary should be 
conducted, and all clinical findings should 
be reported in detail.  The complete claims 
folder must be provided to the examiner for 
review in conjunction with the examination.  
The examiner should obtain a complete, 
pertinent history from the Veteran and review 
the claims file in conjunction with the 
examination, giving particular attention to 
her lay assertions and the pertinent medical 
evidence.

The examination report should specifically 
state the degree of disability present in the 
Veteran's knees and her current range of 
motion in the knees, as well as identify any 
objective evidence of pain.  Any neurological 
abnormalities resulting from this disability 
should be discussed.  The clinician should 
also discuss how the Veteran's disability 
impacts her daily activities of living.

Range of motion studies should be noted in 
the examination report.  The examiner should 
also fully describe any weakened movement, 
excess fatigability, and incoordination 
present, and further describe any objective 
evidence of pain caused by this disability.  
To the extent possible, any determinations 
concerning pain, weakness, fatigability and 
flare-ups should be portrayed in terms of the 
degree of additional loss of range of motion.

The examiner is also asked to address 
whether it is at least as likely as not 
(a 50 percent probability or greater) that 
the Veteran's service-connected status-post 
stress fracture, right tibia, with knee pain, 
and status-post stress fracture, left tibia, 
with knee pain, have caused any tears of the 
menisci, if found on examination.

If it is determined that any diagnosed tears 
of the menisci were not caused by her 
service-connected Veteran's service-connected 
status-post stress fracture, right tibia, 
with knee pain, and status-post stress 
fracture, left tibia, with knee pain, the 
examiner should opine whether it is at 
least as likely as not that diagnosed 
tears of the menisci have been aggravated 
(that is, permanently worsened) by the 
Veteran's service-connected status-post 
stress fracture, right tibia, with knee pain 
and status-post stress fracture, left tibia, 
with knee pain, beyond natural progression.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation. 
"More likely" and "as likely" support the 
contended causal relationship or a finding of 
aggravation; "less likely" weighs against 
the claim. 

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

4.  Thereafter, readjudicate the issues.  If 
any benefit sought on appeal remains denied, 
the Veteran and her representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


